 GENERAL MOTORS CORP.15General Motors Corporation,Chevrolet MotorDivisionandClaude V. Jackson, Jr.Case 10-CA-6501.April 17,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 25, 1966, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner's.Decision and a supporting brief, and the Respondentfiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissedin itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiledMarch 24, 1966, by Claude V. Jackson, Jr., anindividual, herein referred to as Jackson, the RegionalDirector for Region 10 of the National Labor RelationsBoard, herein called the Board, issued a complaint onbehalf of the General Counsel of the Board on May 19,1966, against General Motors Corporation, ChevroletMotor Division,' Respondent herein, alleging violations ofSection 8(a)(3) and (1) of the National Labor Relations Act,as amended (29 U.S.C. Sec. 151,et seq.),herein called theAct. In its duly filed answer, Respondent, whileadmittingcertainallegationsofthecomplaint,denied thecommissionof any unfair labor practices.Pursuant to notice, a hearing was held before me atAtlanta, Georgia. All parties were represented and wereafforded full opportunity to be heard, to introduce relevantevidence, to present oral argument, and to file briefs.Briefswere filed by the General Counsel and theRespondent.2 Upon consideration of the entire record,including the briefs of the parties, and upon myobservation of each of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with a plantand place of business located at Atlanta,Georgia,where itis engaged in manufacture and sale of automobiles andtrucks. During the calendar year immediately precedingthe issuance of the complaint herein,a representativeperiod,Respondent sold and shipped finished products ofa value in excess of $50,000 to customers located outsidethe State of Georgia.It is admitted,and I find,thatRespondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDIt is admitted, and I find, that International Union,United Plant Guard Workers of America, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues presented by the pleadings are:1.Whether Sergeant James A. Lewallyn interrogatedemployee Claude V. Jackson unlawfully and threatenedthesame employee with discharge in violation ofSection 8(a)(1) of the Act.2.Whether the Respondent discharged and thereafterfailedand refused to reinstate employee Claude V.Jackson for cause or for discriminatoryreasons.B.The Events as Revealed by the TestimonyClaude V. Jackson, Jr., was hired by the Respondent initsAtlanta, Georgia, plant on January 1965 as a patrolmanin the Respondent's plant security department. Jacksonwas so employed during the entire period of hisemployment.Approximately 2 or 3 weeks after Jackson had first cometo work for the Respondent, Patrol Sergeant Cole askedJackson if the latter had received any literature pertainingto a union. Jackson answered in the negative. However, 2or 3 days later Jackson did receive some union literatureand told Cole about it. Cole asked Jackson to bring theliterature to him or to Chief Harry S. Breazeale, the headof plant security. Thereafter, Jackson brought the materialto the plant and gave it to Chief Breazeale.3iThename of the Respondent appears as amended by motionat the hearing2By motion dated August 18, 1966,General Counsel moved tocorrect the transcript in certain respects.There being noopposition to the said motion it is hereby granted and thetranscript is corrected accordingly.3This incident regarding the request for union literature isrecited for background purposes only because the event occurredmore than 6 months prior to the filing of the charge herein andpursuant to Section 10(b) of the Act cannot be used as a basis foran unfair labor practice finding,164 NLRB No. 5 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDPatrolmen in Respondent's plant security departmentare rotated on a monthly basis between threeshifts. The Ashift, or first shift, also known as the day shift, begins atapproximately 7:30 a.m. and ends at 3:54 p.m. The B shift,also known as the second or afternoon shift, begins about3:30 p.m. and ends at approximately11:54 p.m. The Cshift,which is also known as the third or midnight shift,begins at 11:30 p.m.and continues until 7:54 a.m.A number of the patrolmen, Jackson included, becameunhappy with the shift rotation and desired to remain onone shift permanently. This desire was made known tomanagement and the employees involved requested that avote be taken on shift preference. In connection with thismovement, in the latter part of October 1965, JacksonengagedChiefBreazealeina conversation.ChiefBreazeale stated that he understood that some of thepatrolmen had been discussing voting on shift preference.Breazeale then told Jackson that if shift preference werevoted in, younger men such as Jackson would have to taketheC, or midnight, shift because of their seniority.Breazeale added that this would cause the morale of theguards to be lowered and also the men would become dulland bored being on one shift all the time. Jacksonanswered Breazeale that he, Jackson,personally preferredworking on one shift because he had much difficultyadjusting physically from the day shift to the night shift.Breazeale merely shrugged his shouldeers and walkedoff.4According to Jackson, the next event concerning shiftpreference occurred during the week of November 21,1965, probably on Thursday evening of that week. Heclaimed that right after rollcall of the guards on the C shift(which occurred probably about 11:30 p.m.), he brought upthe question of shift preference with Sergeant Lewallyn.Jackson testified that he asked Lewallyn if the guardswere going to have a vote on shift preference. Lewallynanswered that he did not know anything about it. Then,according to Jackson, he asked Lewallyn to talk to ChiefBreazeale about the matter.The guards were thendismissed from rollcall and proceeded to their assignedposts. However,according to Jackson,the following nighthe asked Lewallyn if the latter had checked withBreazeale.Lewallyn answered that he did not check onanything that was not of importance to him.According to Jackson, on that same day he had a casualconversation with Sergeant Lewallyn at post No. 1 towhich Jackson was assigned.During that conversation,according to Jackson, Lewallyn asked Jackson if the latterhad heard anything about organizing the plant protectiondepartment. Jackson answered in the affirmative andthen, according to Jackson, Lewallyn said, "Don't getinvolved with it. It could cost you your job."On cross-examination Jackson expanded on thistestimony and said that it was in the squadroom atapproximately 11:35 p.m., after Sergeant Lewallyn hadread the roll, and as the men started to leave thesquadroom after rollcall,Jackson spoke up and said, "Justa minute I have a question that pertains to everyone."According to Jackson, all of the guards on that shiftwaited as Jackson asked Lewallyn if and when thepatrolmen were going to get the vote on shift preference.Thus, if Jackson's testimony is accepted,these incidentsoccurred almost at midnight on November 25 and 26,Thursday and Friday of the week of November 21.According to Jackson, also, Lewallyn was the shiftsergeant for that shift.However, Sergeant Lewallyn testified that during thetimementioned in Jackson's testimony, the week ofNovember 21, Lewallyn was assigned to and worked theA, or morning, shift which began at 7:30 a.m. Lewallynagreed with Jackson's testimony to the effect that Jacksonwas assigned to the C, or midnight, shift which goes offduty at 7:54 a.m. Lewallyn's testimony was substantiatedby two other items of evidence. First, introduced intoevidence was an exact copy of the shift assignments forthat period of time which definitely show that SergeantLewallyn was assigned to the A shift as shift sergeantwhereas Jackson was definitely assigned to the C shift.Additionally, the record reveals as will hereafter beexplained in detail, that this was the same period of timeduring which a certain shipment was made which was nothandled properly by Jackson. Thisdemonstrates thatSergeant Lewallyn, in order to clear up this misshipment,was working during the day with the people in the financesection. This would show that Lewallyn was not on thenight shift with Jackson.Although, on rebuttal, Jackson sought to change histestimony as to the dates of the alleged incident aboverecited to some time in December, I conclude that this wasafterthought. I find, therefore, that because of Jackson'sinsistence as to when the alleged incident occurred andbecause the other testimony and evidence showed that itcould not have occurred because Lewallyn and Jacksonwere working on different shifts, I conclude and find thatLewallyn's denials are more reliable than Jackson'stestimony as a whole with regard to the alleged incident.Moreover, for reasons hereinafter set forth, I find andconclude that Jackson's testimonyisinotherwaysunreliable.5 Additionally, from my observation of the twoindividuals involved, Jackson and Sergeant Lewallyn, Iconclude that Lewallyn, by themannerinwhich hetestified and by his general demeanor, is the more reliableof the two witnesses.Accordingly, I find that the incident as testified to byJackson did not occur.According to Jackson, additional activities with relationtotheemployees concerted efforts to obtain shiftpreference came about when some of the other guards andJackson decidedsometimetoward the end of the year 1965or the beginning of 1966, that further action would have tobe taken in order to obtain shift preference. Accordingly,on or about January 5, 1966, Jackson, together with twoother employees, met at one of the employee's home anddecided tomake contactwith the Union. Thereafter,Jacksonparticipatedinthesolicitationofunionauthorization cards with some success.However, it wasnotuntilMarch 2, the day on which Jackson wasdischarged, that Jackson by a telephone call to the Union'sInternational headquarters in Detroit let it be known to theUnion that the guards at the Respondent's plant wereinterested in becoming union members.This,then, wasthe extent of Jackson's union activitieswhich, by his ownadmission on the stand, Jackson had kept secret from theRespondent and Jackson s supervisors.As alluded to above, Jackson was given notice ofdischarge onMarch 2, 1966. His work record as apatrolman in the Respondent's security department wassomewhat less than satisfactory according to Jackson'sFrom the uncontroverted testimony of Jackson which I credit.S See below the incident in which patrolman Ellison wasinvolved in relation to the events leading to Jackson's discharge, GENERAL MOTORS CORP.17own admission. Thus, on Saturday, November 20, 1965,just prior to the week during which the alleged incidentrelated heretofore was suppose to have occurred, SergeantLewallyn was advised that a vehicle had been incorrectlyshipped. As a result of this information, Lewallyn, onMonday morning, November 22, beganan investigation tofind the lost unit. It took him virtually the entire day ofNovember 22 to search out the lost vehicle and tocomplete the paperwork to find the mismatched recordsrelatingto that vehicle. Finally, toward-the-end-of the 22d,the mismatched unit and its proper papers were found, thepaperwork corrected, and theunitreleased to theRespondent's carrier.Because ChiefBreazealewas on vacation when thisincident occurred, Sergeant Lewallyn prepared a report toBreazealerelatingwhat happened and attaching copies ofthe papers. No names werementionedin the reportbecause at that time Lewallyn was not sure whether it wasJackson or some other guard who was responsible for thiserror.Upon Breazeale's return to work on November 29, thereport was brought to his attention. On November 30,Breazeale called Jackson to his office for an interviewconnected with the errorin unitshipment. Jackson wasshown the copy of the vehicle orderin questiontogetherwith the plant protectionstampand the initials on theorder.Breazealeasked Jackson whether the initials werehis. Jackson admitted that they were. Breazeale thereuponwent over the entiresituationwith Jackson pointing out tothe latterhis negligencein thematter.Breazeale alsoadvisedJackson that his performance had beenunsatisfactory and that it was expected that he wouldimprove the quality of his work. Additionally,Breazealetold Jackson that a written record of this incident wouldbecome apermanentpart of Jackson's personnel file. Onthe witness stand Jackson admitted the interview and hispart in theincident.He stated that at that time he toldChief Breazeale that he would be more careful in thefuture.Approximately 3 monthslater,on February 23, 1966, 22units(vehicles) were released by Jackson for shipment andloaded on trilevel railway cars preparatory to shipmentwithout anyindicationon the accompanying paperwork asto whether the units had been properly inspected prior toshipment. As a result of thisnegligentwork on Jackson'spart it became necessary for Sergeant Lewallyn,assistedby an employee from the shipping department, to inspectthe 22unitswhich were covered with ice and snow on therailroadcarstomake comparisons in order to process thenecessary paperwork in connection with the shipment.In accordance with the Respondent's procedures, and inhis line of duty, Lewallyn reported this incident to ChiefBreazeale.As result,Breazealeinterviewed Jacksonconcerningthe improperprocessingof the 22 units.Breazealeshowed Jackson the paperwork and Jacksonadmitted that he could not find any identification on thecar orders which wouldindicatethat the vehicles had beenproperly inspected before shipment.Breazealethen wentover the procedures for shipment to be followed on post 8wherethe negligentwork had been performed by Jackson.He told Jackson, as Jackson had been fully informedbefore, thateach unitwas to be checked individually andeach car order was to be initialed before the vehicle wasreleased.Moreover,Breazealetold Jackson that the carorder was to be stamped and dated as soon thereafter aspossible. Jackson admitted the error but indicated that hehad performed all the work and that he was sure that hehad checked the units but had neglected to stamp andinitial the paperwork.Breazealeadvised Jackson of the seriousness of thematter and Jackson apologized for the incident and statedonce againthat if he were given another chance it wouldnever happen thereafter. As in the case of the earlierincident of negligence on Jackson's part, Breazeale toldJackson that a record of the incident would be placed inJackson's permanent personnel file.6.Thereafter, on March 2, 1966, Jackson wasassigned tothe railroad tower, post 5. Before he left to report to hispost, Jackson inserted and hid in his clothinga magazinefor the purpose of reading while on post. It is concededthat the reading ofmagazineson duty by guards is strictlyforbidden. On that day, while Jackson was on his post,ChiefBreazeale,who wasin the areain connection withhis duties, noticed that Jackson wassittingin the towerwith his head down. Prior to thisBreazealehad beeninformed that Jackson had concealeda magazine on hisperson.At the same time, approximately 10:30 a.m.,Breazealeobserved a railroadcar containing materialbeing switched in and out of Respondent's premises withthe door open.Breazealebrought this matter to theattentionof the general foreman of the department andcontinued to observe the switching.Duringthe sameperiodof timeBreazealealsoobserved Jackson'sperformance. Jackson continuedto sit in thetower bentover. At notimeduring this switching of the open boxcardid Jacksonraisehis head to observe whether any otheractivitywas occurring on the post with which he wascharged. Finally,Breazealeapproached the tower itselfand noticed as he approached that Jackson rose fromwhere he had beensittingand walked to the other side ofthe tower.Breazealeclimbed to the tower and askedJackson where the bookor magazinewas that Jackson hadbeen readinga few minutesbefore. At first Jackson deniedreading a bookor magazinebut upon being pressed byBreazeale,Jackson handedBreazealea pamphlet issuedby theRespondent.Breazealewas notsatisfied andcontinued to press Jackson who finally opened a deskdrawer and out of a brown folder pulled a Reader's Digestmagazineand handed it toBreazeale.Thereissomedisputeas towhat occurred next.Accordingto Breazealehe asked Jackson if the latter hadobserved the open railcar being switched on and off thepremisesand Jackson admitted that he had not.According to Jackson, when asked byBreazealewhether he had observed the open railcar, JacksoninformedBreazeale that he had already informedpatrolman Ellison, the plant protection clerk about thematter andhad given Ellison the boxcar number.However, Ellison testified credibly that Jackson. nevermade. any such call to him.'Ifind, therefore, that Jackson did not make thetelephonecall ashe claims and that theincidentoccurredas relatedby Chief Breazeale.After discussion of therailcar incident,Breazealeadvised Jackson that the latter wasnegligent, that this wasnot the first time, and that therewas no excusefor it. He6All of the foregoing is from the uncontroverted testimony ofBreazeale to which Jackson agreed on the witness stand.7 I credit Ellison because from his general demeanor and hisforthright manner of testifying I am convinced of his reliability.Moreover,there is nothing in the record that would cause me tobelievethat Ellison was not awhollyreliable witness.On the otherhand, I elsewherefindthat Jackson is somewhat less reliable. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed Jackson that we would talk to him later and leftthe post. About an hour later Jackson was relieved of hispost by Breazeale and taken to the office of OliverMoseley,theRespondent'ssalariedpersonneladministrator.Jacksonwas interviewed by Moseley.During this interview Jackson's recordas anemployee wasreviewed with him and he was informed that his work hadbeen unsatisfactory. Moseley further told Jackson that hedid not believe that the latter would make a good securitypatrolman, that perhaps the job was too dull for him, andthat, therefore, Jackson would probably like some otherwork. Moseley further told Jackson that the latter, being ayoung man, would be given an opportunity to resign so thathis record would not show a discharge. Moseley alsoinformed Jackson that if he did not resign, he was to bedischarged as of March 15. Jackson refused to resign butbefore he left the office was asked to sign a release offundswhichwere deposited in his behalf in theRespondent's stock-sharing plan.Jackson further testified that no other employee hadeven been reprimanded for reading on the job. However,on the witness stand Jackson was asked if he knew of anyinstance of his knowledge when a guard was reading onthe post to the knowledge of a company supervisor.Jackson answered that he had not, although he had. neverheard of any guards being discharged for reading on thepost or being reprimanded or warned for such conduct.8Thereafter, on March 14 Jackson was relieved of hispost of duty at approximately 11:30 a.m. and proceeded tochange his clothes. As he started to leave, he wasconfronted by Sergeant P. Harrington who asked him forhis employee's pass. That was the last day Jacksonworked.The foregoing constitutes all of the events as disclosedby the testimony and other evidence with the exception ofan incident which allegedly occurred a few days afterJackson's final release.According to the combinedtestimonyofemployeesCharlesLeeAblesandJ.D. Bentley, on March 18 the two were having coffeeduring their break in the production portion of the plantwhere they worked (they were production employees andnotguards),when Sergeant Lewallyn happened by.According to Ables and Bentley, Lewallyn walked up andAbles asked Lewallyn if the latter would care for a chew oftobacco. Lewallyn refused and Ables then said to him, "Bythe way, what happened to our boy Jackson?" Accordingto the testimony of these two individuals, Lewallyn said,"Well, the company let Jackson go."When Ables asked Lewallyn why Jackson was let go,Lewallyn said that Jackson was messing (another wordused) with the Union. Then Ables said that would not be agood enough reason to let a fellow go and Lewallyn saidthat in his opinion it was.Lewallyn, in testifying, specifically denied that he spoketo either Ables or Bentley on March 18 at the coffeemachine. He testified that, in fact, he did not see Bentleyor Ables all that day. He specifically denied that he evertold Able or Bentley or both of them that Jackson wasdischarged for "messing with the Union. Nor did he telleither of them at any time that union activity was a goodenough rea,un for discharging an employee.It should be further noted that both Ables and Bentleyadmitted that neither of them knew Sergeant Lewallynvery well except to see him about the plant upon occasion9With regard to allegedly disparate treatment of Jackson.General Counsel also introduced the testimony of former patrolemployee Jennings C. Brown, Jr. However, I have studiedand both admitted that they were not particularly friendlywith Jackson. As a matter of fact they both admittedthat their acquaintanceship with Jackson was indeeda very limited one, approximately the same type ofacquaintanceship as they had with Lewallyn. It is difficultforme, therefore, to believe that under these circum-stancesAbleswould have asked Lewallyn, "Whathappened to our boy Jackson."On the other hand, there was nothing in the conduct onthe witness stand of either of these two individuals, Ablesand Bentley, which would indicate their lack of veracity ortheir lack of reliability as witnesses. Although there weresome inconsistencies in their testimony on cross-examination, I find nothing therein as trier of fact uponwhich to base a refusal to accept their testimony. Yet, Ihave heretofore, for other reasons, credited SergeantLewallyn.As noted before, I have stated that I wasimpressed with the manner in which Lewallyn testifiedand that his demeanor struck me as being that of anhonorable and reliable witness. Thus, I find that thecredibility resolution as between the testimony of Ablesand Bentley and the denials of Lewallyn becomes mostdifficult.However, in view of my ultimate disposition ofthe issues in this case, I find it unnecessary to dispose ofthis credibility issue.C. Concluding FindingsAs noted above, Jackson, by his own admission, was lessthan a satisfactory employee. On two separate occasionshe was involved in costly mixups of unit shipmentsbrought about by the negligent handling of his assignedpaperwork. Then, to cap the climax, he was caughtreading on the job when he should have been observing anopen boxcar and then proceeded to tell an untruth withregard to his alleged report of that open boxcar. Although,itwould seem that to some extent the guards or patrolmenat the Respondent's plant were involved with clerical andpaperwork, it is also beyond question that they are evenmore directly involved with the security of the plant.Jackson was told at his exit interview by Moseley that hedid not measure up to the standards which the Companyrequired for its security employees and Moseley recited toJackson the items upon which the Respondent based itsdecision that Jackson was a security risk. Since securitywas at stake, it would seem that this was a more thanreasonable conclusion and that the Respondent's action indischarging Jackson was, therefore, warranted in theabsence of unlawful motivation.We must, therefore, look to the record for indicia ofpretext and unlawful motivation as claimed by the GeneralCounsel. I have heretofore set forth the testimony ofJackson that his union activity was, indeed, secret. Theonly evidence which I have not heretofore rejected uponwhich a finding of unlawful motivation for Jackson'sdischarge could be based comes from the incidentinvolvingBentley,Ables,andSergeantLewallyn.Assuming, for the moment, that Ables' and Bentley'stestimony is credible we have a statement by a minorsupervisor to the effect that Jackson was discharged forunion activity. This, would, indeed give rise to suspicionthat Respondent's motivation was discriminatory.But I note that Jackson was discharged by Moseley andChief Breazeale. Lewallyn's part in this discharge wasBrown's testimony carefully and find that it is too contradictoryand equivocal to be consideredin arrivingat any conclusions. GENERAL MOTORS CORP.19virtually nonexistent except for the fact that he did reportthe incidents of the mixed shipments to Chief Breazeale.While it is true that it can be inferred, on conjecture, thatBreazeale or Moseley might have told Lewallyn the reasonfor Jackson's discharge, I find that the more reasonableinference is that if Lewallyn made the statement toBentley and to Ables at all it was merely Lewallyn'sestimate of the situation rather than a repetition of fact.Additionally, as noted above, Jackson was an admittedlypoor employee and his union activity was admittedly verysecretive.Ihave discredited Jackson's account ofconversations regarding shift preference with SergeantLewallyn and, moreover, I have found that he was neitherthreatened by Lewallyn nor by any other supervisor orofficialof the Respondent. Additionally, the GeneralCounsel has failed in his attempt to show disparatetreatment in the case of Jackson.Accordingly, I find that the testimony of Ables andBentley, which I initially hesitate to credit, merely givesrise to a suspicion of unlawful motivation and no more. Icannot conclude, therefore, that in the light of the entirerecord and especially of Jackson's poor record as anemployee, that the motivation for the discharge was in anyway unlawful. The burden of proof in such cases, it is wellestablished, is on the General Counsel and I conclude thatthe preponderance of the evidence is not such as towarrant a finding of unlawful motivation.In coming to this conclusion, I have also considered thefact, as set forth above, that Jackson made no attempt tocontact the Union in Detroit, or for that matter, any unionorganizer aside from the employees in the plant, until thedate he was discharged for malfeasance. If, indeed, thisrecord gives rise to any strong suspicion at all, it gives riseto the suspicion that Jackson's union activity was anafterthought by Jackson as a device to save his job after hehad proved himself to be an incompetent employee.On the basis of all of the foregoing, therefore, I shallrecommend that the complaint in this proceeding bedismissed in its entirety.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintheretofore filed in this proceeding be, and the same herebyis, dismissed.298-668 0-69-3